Broyles, C. J.
1. “Where a fact is established by undisputed evidence, it is not error for the judge, in his charge to the jury, to assume or intimate that the fact has been proved.” Dexter Co. v. McCook, 7 Ga. App. 436 (67 S. E. 113); Hooks v. Frick, 75 Ga. 715; Greer v. Raney, 120 Ga. 290 (47 S. E. 939); Plummer v. State, 32 Ga. App. 355 (2) (123 S. E. 180).
2. The judge gave the following charge: “This indictment is founded upon this section of the Code: ‘ Robbery is the wrongful, fraudulent and violent taking of money, goods, or chattels, from the person of another by force or intimidation, without the consent of the owner; or the sudden snatching, taking or carrying away any money, goods, chattels, or anything of value, from the owner or person in possession or control thereof, without the consent of the owner or person in possession or control thereof.’ The first part of this section applies in this case, that is robbery by force.” The last sentence of the charge is assigned as error on the ground that it “eliminated robbery by snatching” and was an expression of the judge’s opinion on the facts of the case. Upon the trial the evidence demanded a finding that the crime committed was robbery by force, and as to that fact there was no issue to be passed upon by the jury. The sole issue of fact was the identity of the robber, and the only defense presented by the accused was an attempted alibi. Under the circumstances, and the ruling enunciated in the preceding paragraph, the charge was not error.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


MacIntyre and Guerry, JJ., coneur.